Case 2:20-cv-03600-RGK-AS Document9 Filed 04/23/20 Page 1of1 Page ID #:29

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-03600-RGK-AS Date April 23, 2020

 

 

Title ANTHONY BOUYER v. WANDA SHELTON, et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

The Complaint filed in this action asserts a claim for injunctive relief arising out of an alleged violation of the
Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12010-12213, and a claim for damages pursuant to
California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ. Code §§ 51-53. It appears that the Court possesses only
supplemental jurisdiction over the Unruh Act claim, and any other state law claim that plaintiff may have alleged,
pursuant to the Court’s supplemental jurisdiction. See 28 U.S.C. § 1367(a).

The supplemental jurisdiction statute “reflects the understanding that, when deciding whether to exercise
supplemental jurisdiction, ‘a federal court should consider and weigh in each case, and at every stage of the litigation,
the values of judicial economy, convenience, fairness, and comity.” City of Chicago v. Int’] Coll. of Surgeons, 522
U.S. 156, 173, 118 S. Ct. 523, 534, 139 L. Ed. 2d 525 (1997) (emphasis added) (quoting Carnegie-Mellon Univ. v.
Cohill, 484 U.S. 343, 350, 108 S. Ct. 614, 619, 98 L. Ed. 2d 720 (1988)). The Court therefore orders plaintiff to show
cause in writing why the Court should exercise supplemental jurisdiction over the Unruh Act claim and any other state
law claim asserted in the Complaint. See 28 U.S.C. § 1367(c).

In responding to this Order to Show Cause, plaintiff shall identify the amount of statutory damages plaintiff
seeks to recover. Plaintiff and plaintiff's counsel shall also support their responses to the Order to Show Cause with
declarations, signed under penalty of perjury, providing all facts necessary for the Court to determine if they satisfy the
definition of a “high-frequency litigant” as provided by California Civil Procedure Code sections 425.55(b)(1) & (2).
Plaintiff shall file a Response to this Order to Show Cause by no later than May 1, 2020. Failure to timely or
adequately respond to this Order to Show Cause may, without further warning, result in the dismissal of the entire
action without prejudice or the Court declining to exercise supplemental jurisdiction over the Unruh Act claim and the
dismissal of that claim pursuant to 28 U.S.C. § 1367(c).

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
